Order dated July 9, 1941, modified on the law and the facts by striking out the last ordering paragraph and substituting therefor a provision to the effect that Nu-Boro Park Cleaners, Inc., the defendant in Action No. 1 and the plaintiff in Action No. 2, shall have the right to open and close upon the trial of the consolidated action. As thus modified the order, in so far as appealed from, is affirmed, with ten dollars costs and disbursements to appellant. Appeal from the order dated August 7, 1941, dismissed, without costs. Action No. 1 was instituted by the service of a summons without a complaint and the plaintiff having moved for consolidation waived the right to open and close. Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur.